      Case 2:20-cv-02312-KHV-KGG Document 19 Filed 08/10/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

YVETTE VALLIER,                             )
                                            )
                         Plaintiff,         )                   CIVIL ACTION
                                            )
v.                                          )                   No. 20-2312-KHV
                                            )
MARIA C. DAVILA, M.D. d/b/a                 )
AWAKENINGS KC and MIDWEST                   )
PSYCHIATRIC PA, et al.,                     )
                                            )
                         Defendants.        )
____________________________________________)

                              MEMORANDUM AND ORDER
       On February 27, 2019, Yvette Vallier filed suit in the District Court of Johnson County,

Kansas against Maria C. Davila, M.D. d/b/a Awakenings KC and Midwest Psychiatric PA. See

Notice Of Removal (Doc. #1) filed June 24, 2020 at 1–2. On May 20, 2020, plaintiff added

Meritain Health, Inc. as a defendant.1 Id. at 2; see First Amended Petition For Damages—

Wrongful Death (Doc. #1-1). Plaintiff alleges that because defendants failed to provide her son a

particular drug therapy, he died from an opioid overdose. See First Amended Petition For

Damages—Wrongful Death (Doc. #1-1) at 4. On June 24, 2020, defendants removed the action

to this Court. See Notice Of Removal (Doc. #1). This matter is before the Court on Defendant

Meritain Health, Inc.’s Motion For Leave To File Document Under Seal (Doc. #17) filed

July 15, 2020. For reasons stated below, the Court overrules defendant’s motion.




       1
              Plaintiff also added as defendants CVS Health Corporation and Aetna, Inc. See
First Amended Petition For Damages—Wrongful Death (Doc. #1-1). On July 6, 2020, plaintiff
dismissed these defendants. See Notice Of Dismissal Without Prejudice Pursuant To
Rule 41(a)(1)(A)(i) (Doc. #12).
      Case 2:20-cv-02312-KHV-KGG Document 19 Filed 08/10/20 Page 2 of 4




                             Factual And Procedural Background

       Plaintiff alleges the following:

       In September of 2017, Dr. Davila began treating plaintiff’s son, Joshua Vallier, who was a

recovering opioid addict. First Amended Petition For Damages—Wrongful Death (Doc. #1-1)

at 3. Dr. Davila prescribed Joshua the drug Vivitrol, which successfully prevented his opioid

cravings. On January 1, 2018, Joshua’s employer-based health insurance changed to Aetna, Inc.

(“Aetna”).   Meritain Health, Inc. (“Meritain Health”)—an Aetna company—managed the

insurance, which covered Vivitrol. On multiple occasions during 2018, Vivitrol’s manufacturer

attempted to ship the drug to Dr. Davila by seeking pre-approval from Aetna. Despite assurances

that Aetna’s policy covered Vivitrol, Dr. Davila failed to administer the drug to Joshua and to

inform him that without it, he was at substantial risk of an opioid overdose. On October 2, 2018,

Joshua died of an opioid overdose.

       Plaintiff asserts wrongful death claims based on defendants’ failures to “overcome the

paper bureaucracy and communication failures that prevented Joshua Vallier from receiving the

life saving drug that was covered under his health insurance policy.” Id. at 4. Meritain Health

seeks to file under seal the memorandum in support of its motion to dismiss.

                                          Legal Standards

       Federal courts have long recognized a common-law right of access to judicial records.

United States v. Bacon, 950 F.3d 1286, 1292 (10th Cir. 2020). This right stems from the

fundamental public interest in understanding disputes that are presented to a public forum for

resolution. Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980). Although this

right is not absolute, “there is a strong presumption in favor of public access.” Bacon, 950 F.3d at

1293 (citations omitted). The party seeking to overcome this presumption must therefore show



                                                -2-
      Case 2:20-cv-02312-KHV-KGG Document 19 Filed 08/10/20 Page 3 of 4




that countervailing interests “heavily outweigh” the public interests in access to judicial records.

Id. (citations omitted). That is, the party must articulate real and substantial interests that justify

depriving the public of access to records which inform the Court’s decision-making process.

Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir. 2012); Williams v. FedEx Corp. Servs.,

849 F.3d 889, 905 (10th Cir. 2017); Gulf Oil Co. v. Bernard, 452 U.S. 89, 102 n.16 (1981) (moving

party must submit particular and specific facts, not merely “stereotyped and conclusory

statements”).

                                              Analysis
       Meritain Health seeks to file under seal the memorandum in support of its motion to

dismiss. In support, it points out that this case involves Joshua Vallier’s health and medical

information, which privacy regulations under the Health Insurance Portability and Accountability

Act of 1996 (“HIPAA”) may protect. Meritain Health explains that the parties are currently

discussing a protective order and a HIPAA authorization to protect certain information. In the

meantime, to “guard against any claim of improper disclosure” of protected health information,

Meritain Health seeks to file its memorandum under seal. Defendant Meritain Health, Inc.’s

Motion For Leave To File Document Under Seal (Doc. #17) at 2.

         Meritain Health has not proffered real and substantial interests that justify sealing the

memorandum in support of its motion to dismiss. It does not specify which information is

allegedly protected or identify applicable regulations. In fact, Meritain Health leaves uncertain

whether any information in its memorandum is entitled to protection at all.              See id. at 1

(information “may constitute protected health information”); id. at 2 (same). It merely speculates

without further explanation that HIPAA regulations may cover some unspecified content. Meritain

Health has therefore failed to show that countervailing interests “heavily outweigh” the public

interests in access to judicial records. Bacon, 950 F.3d at 1293 (citations omitted).

                                                  -3-
     Case 2:20-cv-02312-KHV-KGG Document 19 Filed 08/10/20 Page 4 of 4




      IT IS THEREFORE ORDERED that Defendant Meritain Health, Inc.’s Motion For

Leave To File Document Under Seal (Doc. #17) filed July 15, 2020 is OVERRULED. The Court

requests that the Clerk immediately unseal Defendant Meritain Health, Inc.’s Motion For

Leave To File Document Under Seal (Doc. #17) and Defendant Meritain Health, Inc.’s

Memorandum In Support Of Motion To Dismiss (Doc. #17-1).

      Dated this 10th day of August, 2020 at Kansas City, Kansas.

                                                  s/ Kathryn H. Vratil
                                                  KATHRYN H. VRATIL
                                                  United States District Judge




                                            -4-
